I concur in the reversal of the judgment upon the ground that the evidence as to the general shortage was improperly admitted, and also concur in what is said in the opinion of Mr. Justice McFarland in regard thereto.
I am not, however, satisfied, owing to the peculiar language of our statute, (Pen. Code, sec. 1201,) that the defendant did not have the right when arraigned for judgment under the mandate of this court (People v. Walker, 132 Cal. 137, 143), to show, "for cause against the judgment . . . that he has good cause to offer . . . for a new trial," notwithstanding the fact that he had, prior to the giving of the judgment *Page 95 
that was subsequently vacated, made a motion for a new trial. The reversal of the judgment on the other ground renders this question immaterial, and I therefore refrain from expressing any opinion thereon.